DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US Patent Publication Number 2010/0225989 A1) in view of Kiehlbauch (US Patent Publication Number 2009/0251845 A1).
Anders teaches, as claimed in claim 1, an optical apparatus, comprising: a plurality of optically switchable elements (118), each optically switchable element comprising a  portion of phase change material (304) defining a pixel (302) of the apparatus, each pixel of phase change material being thermally switchable between a plurality of stable states having different refractive indices relative to each other (¶ 0045); and a plurality of switching elements, each switching element being configured selectively to cause heating in a corresponding one of the pixels of phase change material to perform thermal  switching of the pixel of phase change material (¶ 0043),  Andres fail to teach wherein each pixel of phase change material has a length to width aspect ratio of at least 20:1.	In a related art, Kiehlbauch teaches wherein each pixel of phase change material has a length to width aspect ratio of at least 20:1 (¶ 0105).
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the optical apparatus as taught by Andres, with the aspect ratio, as taught by Kiehbauch for the purpose of providing of preventing twisting which  reduces the efficiency of a contact by increasing the distance between active device areas and by increasing the difficulty of filling a contact with a conductive material (¶0007).
Andres  teaches, as claimed in claim 2, wherein a set of the pixels of phase change material are aligned in a direction parallel to the width of each pixel of phase change material and each pixel of phase change material spans at least 20% of an average dimension of a viewing area of the apparatus in a direction parallel to the length of each pixel of phase change material1.
Andres teaches, as claimed in claim 3, wherein each pixel of phase change material in the set spans more than 50% of the average dimension of the viewing area of the apparatus in a direction parallel to the length of each pixel of phase change material2.
 	Andres teaches, as claimed in claim 4, wherein each pixel of phase change material in the set spans completely across the viewing area (Figure 4).
Andres teaches, as claimed in claim 5, wherein each pixel of phase change material (304) is non- integral with each other pixel (302) of phase change material.
Andres teaches, as claimed in claim 6, wherein the transmittance through the apparatus at each of one or more of the optically switchable elements is at least 50% for at least one of the stable states of the pixel of phase change material (¶ 0049).
Andres teaches, as claimed in claim 10, wherein the pixel of phase change material comprises one or more of the following: an oxide of vanadium; an oxide of niobium; an alloy or compound comprising Ge, Sb, and Te (¶ 0060).
Andres teaches, as claimed in claim 14, a glazing unit comprising the apparatus (¶0002).
Andres teaches, as claimed in claim 15, a rear view mirror comprising the apparatus (¶0099).
Andres teaches, as claimed in claim 16, a low information display comprising the apparatus (¶0099).

Allowable Subject Matter
Claims 7-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a n optical apparatus, comprising: a plurality of optically switchable elements, each optically switchable element comprising a portion of phase change material defining a pixel of the apparatus, prior art fails to simultaneously teach wherein a change in transmittance through each of one or more of the optically switchable elements due to switching of the pixel of phase change material is larger for infrared energy than for visible light energy, as claimed in claim 7, : a first support substrate supporting the plurality of pixels of phase change material on a front face of the first support substrate; and a plurality of selector elements, each selector element comprising an electronic unit configured to provide a current to a corresponding one of the switching elements when the selector element is addressed by a control signal, wherein: the electronic unit of each selector element is positioned on the first support substrate outside of a viewing area of the apparatus, on the first support substrate on a surface other than the front face  of the first support substrate, or on a second support substrate that is non-integral with the first support substrate, as claimed in claim 9; wherein each optically switchable element comprises a stack of layers comprising a spacer layer provided between the pixel of phase change material and a support substrate, wherein the spacer layer consists of a single layer or comprises multiple layers of materials having different refractive indices, as claimed in claim 11; wherein each optically switchable element comprises a stack of layers comprising a capping layer, wherein the pixel of phase change material is provided between the capping layer  and a support substrate and the capping layer consists of a single layer or comprises multiple layers of materials having different refractive indices, as claimed in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
09 November 2022

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Figure 4shows the array of phase change materials covering over 20%  display 0
        2  Figure 4 shows the array of phase change materials covering over 50%  display 0